Solomon Roper, alias Solomon Peropus, was indicted and tried in the circuit court of Dallas county for the murder of Page Brazier, "by striking him with an axe, or by striking him with some hard instrument a further description of which is to the Grand Jury unknown." Defendant was convicted of murder in the first degree and his punishment fixed at death.
The appeal is on the record.
There is no bill of exceptions.
The record discloses an indictment by the grand jury in due form, returned into court, with indorsements required by law; the appointment of counsel who represented defendant throughout the proceedings; the arraignment of defendant, order setting a day for trial, and for special venire, drawing of special jurors; order for service upon defendant of list of jurors, regular and special, with copy of the indictment, and due return of such service; organization of jury for trial, submission of issue upon indictment and plea of not guilty, the return of verdict in due form, followed by judgment and sentence, and the presence of defendant in court during all such proceedings.
The record showing the due conviction and sentence of the appellant in all things as provided by law, and no error appearing therein, the cause is affirmed.
The day fixed by the trial court for the execution of the death sentence having passed, it is ordered that Friday, the 9th day of February, 1934, be and is hereby set as the day upon which such sentence will be executed in the manner provided by law.
Affirmed.
All the Justices concur.